Title: To James Madison from Zabuel June, 27 September 1812 (Abstract)
From: June, Zabuel
To: Madison, James


27 September 1812, North Salem, Westchester County, New York. Expresses his opinion that “political parties aught to Unite together for Common Defence.” Believes that it is the duty of all citizens to support the war, to “cease to Slander the Administration,” and to abandon attempts “to Sacrifice the Liberty and honor of their Country to Gratify their unholy th[i]rst for power.” Points out that the Federalists blame the administration for “Every unforeseen incident,” including Hull’s defeat, naval weaknesses, and difficulties in conquering Canada. Describes the Federalists as “accusing the Government with french Influence partiality and injustice” while claiming that there is no cause for war. Some state governors refuse militia quotas, and “Governor Griswold is attempting to Raise an Army to Defend Connecticut which whispers Revolt from the federal Compact.” Claims that “there are men Enough in Connecticut to Drive the Gove[r]nor from his thron[e] if Necessity Shoud. Require it.” Suggests that the only remedy is to “prosecute the war with vigor” and to make no peace “till the Canadas are ours,” because as long as the British possess Canada, “the tomahawk and Scalping Knife in the hands of the Savages will be the awfull Scourge of our frontiers.”
